                 Case2:20-cv-01619-RSL
                 Case 2:20-cv-01619-RSL Document
                                        Document10
                                                 9 Filed
                                                   Filed02/25/21
                                                         02/26/21 Page
                                                                  Page11of
                                                                         of33




 1                                                                     The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT FOR THE
11                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
12
13
     DANIELLE SMITH,                                     CASE NO. C20-1619-RSL
14
                                                         STIPULATION AND ORDER OF
15                                 Plaintiff,
                                                         DISMISSAL
16                         v.
     UNITED STATES OF AMERICA,
17
18                                 Defendant.

19
                                                JOINT STIPULATION
20
            COME now the parties hereto, by and through their respective counsel of record, and
21
22   hereby stipulate that this action, including any and all claims, counterclaims and cross-claims,
23   whether for indemnity and/or contribution by and among the parties hereto, and any and all
24
     others, whether or not actually asserted to date, shall be dismissed with prejudice and without
25
     cost to any party.
26
27          The parties further stipulate that this matter has been fully compromised and settled.

28          //

     STIPULATION AND ORDER OF DISMISSAL C20-1619-                           UNITED STATES ATTORNEY
     RSL - 1                                                                700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case2:20-cv-01619-RSL
             Case 2:20-cv-01619-RSL Document
                                    Document10
                                             9 Filed
                                               Filed02/25/21
                                                     02/26/21 Page
                                                              Page22of
                                                                     of33




 1         DATED this 25th day of February, 2021.
 2
 3      BRIAN T. MORAN
 4      United States Attorney

 5
        s/ Kristen R. Vogel                         s/ Jesse Froehling
 6      KRISTEN R. VOGEL, NYBA #5195664             Jesse Froehling, WSBA #47881
 7      Assistant United States Attorney            Ridgeline Law Group, PLLC
        United States Attorney’s Office             2367 Tacoma Ave. S
 8      700 Stewart Street, Suite 5220              Tacoma, WA 98402
        Seattle, Washington 98101-1271              Phone: 253-414-0152
 9
        Phone: 206-553-7970                         Fax: 253-303-6665
10      Fax: 206-553-4073                           Email: jesse@ridgelinelaw.com
        Email: kristen.vogel@usdoj.gov
11
                                                    Attorney for Plaintiff
12      Attorney for Defendant United States

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL C20-1619-             UNITED STATES ATTORNEY
     RSL - 2                                                  700 STEWART STREET, SUITE 5220
                                                               SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
              Case2:20-cv-01619-RSL
              Case 2:20-cv-01619-RSL Document
                                     Document10
                                              9 Filed
                                                Filed02/25/21
                                                      02/26/21 Page
                                                               Page33of
                                                                      of33




 1                                                ORDER
 2          The parties having so stipulated and agreed, it is hereby ORDERED that this case is
 3
     dismissed with prejudice and without costs or fees to either party. This Court shall retain
 4
     jurisdiction over the above-captioned action and the terms of the settlement thereof if and as
 5
 6   necessary.

 7                       26th
            DATED this ________          February   _____ 2021.
                                day of __________________
 8
 9
                                                                  ______________________________
                                                                                           _
10                                                                Honorable Robert S. Lasnik
11                                                                United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL C20-1619-                           UNITED STATES ATTORNEY
     RSL - 3                                                                700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
